     Case 2:20-cv-07116-SVW-MAA Document 10 Filed 08/25/20 Page 1 of 2 Page ID #:145




      2
                                                                           JS-6
     3

      4

      5

      6

      7

      8
                                UNITED STATES DISTRICT COURT
      9

     10           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
     11
          J.N., a Minor, by and through his         CASE NO.: 2:20-CV-7116-SVW
.•
     12   Guardian Ad Litem, SONIA                  (MAAx)
     13   PATRICIA ROMERO
                                                    [Hon. Stephen V. Wilson]
     14

     15                                             ORDER TO REMAND THE CASE
          Plaintiff,                                TO STATE COURT FOR LACK
     16
                                                    OF SUBJECT MATTER
                           V.
     17                                             JURISDICTION PURSUANT TO
     18                                             28 U.S.C. § 1447.
     19
          COUNTY OF LOS ANGELES, a         [Concurrently Filed with Stipulation]
     20   Municipal Entity, DANNY WANG,
     21
          M.D., DAVID OH, M.D., and DOES 1 Complaint Filed: June 23, 2020
          through 100, Inclusive
     22                                    Answer Filed: August 7, 2020
     23
          Defendants.                               Removal Date: August 7, 2020
fl
     24
     25                                             First Amended Complaint Filed:
                                                    August 20, 2020
     26
     27                                             Trial Date: None Scheduled
     28                                         1
                                              ORDER
Case 2:20-cv-07116-SVW-MAA Document 10 Filed 08/25/20 Page 2 of 2 Page ID #:146




                August 25, 2020
